t c summary opinion united_states tax_court atef fahmey isaac petitioner v commissioner of internal revenue respondent docket no 16826-16s filed date atef fahmey isaac pro_se sandeep singh for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2013 federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issue for decision is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the year in issue background petitioner resided in california when his petition was timely filed petitioner is an electrical engineer and has filed federal_income_tax returns since petitioner timely filed hi sec_2013 form_1040 u s individual_income_tax_return reporting wages of dollar_figure investment_income of dollar_figure and tax due of dollar_figure when preparing hi sec_2013 form_1040 petitioner did not properly continued internal_revenue_code in effect for the year in issue we round monetary amounts to the nearest dollar 2petitioner conceded the adjustments set forth in the notice_of_deficiency as follows inclusion of a taxable state_income_tax refund of dollar_figure adjustment to itemized_deductions of dollar_figure alternative_minimum_tax amt of dollar_figure and net_investment_income tax of dollar_figure pursuant to sec_1411 petitioner disputes the accuracy-related_penalty account for and compute the amt or the net_investment_income tax nor did he report his taxable state_income_tax refund petitioner prepared hi sec_2013 form_1040 without the use of tax preparation software petitioner did not consult a certified_public_accountant c p a a tax_return_preparer or another professional in the preparation of his return as indicated petitioner does not dispute the adjustments determined in the notice_of_deficiency except for the accuracy-related_penalty discussion sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 in order to meet this burden the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 if the understatement of income_tax for the year in issue is substantial the commissioner has satisfied the burden of producing evidence that the penalty is justified respondent met this burden because the amount of petitioner’s understatement for is substantial once the commissioner has met his burden the taxpayer may avoid a sec_6662 accuracy-related_penalty if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the amount_paid sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1 b income_tax regs circumstances that indicate reasonable_cause and good_faith include an honest misunderstanding of law that is reasonable in light of all the surrounding facts id generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id statutory complexity 3the amount of tax required to be shown on petitioner’ sec_2013 return is dollar_figure dollar_figure reported on return dollar_figure increase in tax ' dollar_figure this dollar_figure increase in tax is greater than dollar_figure which is greater than dollar_figure which is of dollar_figure see sec_6662 alone does not constitute reasonable_cause barnes v commissioner tcmemo_2012_80 wl at aff’d 712_f3d_581 d c cir petitioner offered little argument or evidence to meet his burden_of_proof that there was reasonable_cause for the underpayment petitioner’s only argument was that he did not understand that he owed the additional tax for example he testified that he was not aware of the amt or the net_investment_income tax until he received the notice_of_deficiency petitioner’s assertions that he did not understand that he owed the amt or the net_investment_income tax are insufficient to demonstrate reasonable_cause and good_faith see id petitioner is not an unsophisticated taxpayer he is a professional an electrical engineer who has filed federal_income_tax returns for a number of years petitioner cannot rely on the advice of a professional because he did not consult a professional such as a c p a or a tax_return_preparer see sec_1_6664-4 income_tax regs petitioner did not demonstrate that he made a sufficient effort to assess the proper tax_liability petitioner testified that he read the instructions for the forms when preparing hi sec_2013 form_1040 but it is unclear which of these instructions he read petitioner was aware of tax preparation software and other resources available to him to assist with preparing his federal_income_tax returns petitioner did not consult any resources outside of the instructions such as an internal_revenue_service publication or any online resources see sec_6664 sec_1_6664-4 income_tax regs therefore we conclude that petitioner did not prove that he acted with reasonable_cause and in good_faith accordingly we sustain the accuracy-related_penalty we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 4petitioner testified that he used tax preparation software to assist with preparing his federal_income_tax returns for other tax years and it appears that he used tax preparation software for hi sec_2012 form_1040 which was electronically prepared and timely filed it does not appear that respondent made any adjustments to petitioner’ sec_2012 return
